— Appeals from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 10, 2010 in a personal injury action. The order, insofar as appealed from, denied the cross motions of third-party defendant H.G. Spicer & Son, Inc. and fourth-party defendant Trevor Morris, doing business as Creative Hardscapes, for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Scudder, P.J., Centra, Carni, Sconiers and Gorski, JJ.